DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s claim amendments filed on 1/19/2022, has been entered and carefully considered. Claims 1, 6, 11 and 14 are amended, claims 2, 7, and 12 are canceled. Claims 1, 3-6, 8-11 and 13-15 are pending.

					Response to Arguments
2.	Applicant’s arguments, filed on 1/19/2022, pages 6-7, with respect to the amended claim 1 have been fully considered but they are not persuasive.
Applicant argues that Amnon’s recitations fails to describe “wherein the signal relay control unit makes the signal relay delay time shorter as the received signal strength is weaker” as the amended claim 1. The examiner respectfully disagrees.
Applicant’s argument indicated that Amnon fails to disclose the amended limitation because Amnon disclose “it is seen that the stronger intelligence signal will operate the relay 178 before a weaker intelligence signal, and the stronger the intelligence signal, the shorter the time delay will be”. 
The examiner notes, Amnon [Col.2, Ln 21-22] describes the intelligence signal is used as a modulation signal, which is not the input signals or input signal voltage. Specifically, Amnon [Col. 9, Ln 33-38] “The time delay elapsing before the relay 178 is 
As presented in the Office Action, in the Amnon’s recitation [Col. 9, Ln. 49-53] “Any type of voltage which is indicative of the signal strength may be employed to control a device (relay) which affects the transmission of a control signal from one of the fixed stations to other fixed stations within the system.” [Col. 8, Ln.11-53] “Figure 4 shows another type of time delay circuit which may be employed with the present invention (the relay 128). A signal representative of the carrier signal strength which may be a noise voltage…or any other suitable source of voltage”. As shown in Figure 4, “The voltage output from the anode 118 is coupled to a relay 128 through a resistor 130 and a diode 132…When the input voltage drops to a level 142, the voltage at the anode 118 will rise. The rise in voltage at the anode is applied to the diode 132… The higher the anode voltage, the faster will be rate of charge of the capacitor and the shorter will be the time delay before the diode 132 will conduct.” [Col. 9, Ln. 33-38] Thus, “The time delay elapsing before the relay 178 is actuated depends upon the strength of the incoming signal (input voltage). The lower the level to which the input signal drops, the shorter will be the time delay. Likewise, the higher the input signal, the longer will be the time delay.” Therefore, Amnon’s recitations show the time delay circuit which may be employed with the relay control unit makes the signal relay delay time shorter as the received signal strength is weaker.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1, 3, 6, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shyamal Ramachandran (US 2008/0084856), hereinafter Ramachandran. in view of Brosh Amnon (US 2883522) hereinafter Amnon.
Regarding Claim 1, Ramachandran teaches a relay node comprising: a transmission and reception unit that transmits and receives a signal; 
a received signal evaluation unit ([Para. 0039-0040] Fig. 1B shows an example of an relay station 115 includes ports 168-1used to transmit and receive a signal and a processor controller 171) that measures a received signal strength when the signal is received; and 
a signal relay control unit that determines a signal relay delay time (interpreted as propagation delay) ([Para. 0102-0104] Fig. 17, when the relay station (RS) receives an RS advertisement and a pseudo random code from an advertising RS, the relay station measures Received Signal Strength Indication (RSSI) including SINR, and measures the propagation delay (i.e., signal relay delay time). The relay station records the measurement in its neighbor table as path cost as shown in Fig. 16), until the signal is transmitted in accordance with the received signal strength ([Para. 0102] next, when the relay station performs communication with the advertising RS in step 1745, the relay station use the measured propagation delay value as the timing advance (timing offset) and based on the path cost (signal strength e.g., RSSI). [Para. 0004, 0054] when a node transmits packets to a destination node and the nodes are separated by more than one hop, the packets can be relayed via intermediate nodes (propagation delay) until the packets reach the destination node.)
Ramachandran does not disclose wherein the signal relay control unit makes the signal relay delay time shorter as the received signal strength is weaker. 
 The higher the anode voltage, the faster will be rate of charge of the capacitor and the shorter will be the time delay before the diode 132 will conduct.” [Col. 9, Ln. 33-38] Thus, “The time delay elapsing before the relay 178 is actuated depends upon the strength of the incoming signal. The lower the level to which the input signal drops, the shorter will be the time delay.” Therefore, time delay circuit which may be employed with the relay control unit makes the signal relay delay time shorter as the received signal strength is weaker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Ramachandran and Amnon to implement relay communication according to the signal strength to improve communication system without the necessity of costly antenna. 

Regarding Claim 3, the combination of Ramachandran and Amnon, specifically Ramachandran teaches wherein the received signal evaluation unit measures the received signal strength when the transmission and reception unit notifies that the signal has been received ([Para. 0039-0042, 0102] the relay station 115 includes port 168-n, which are coupled to the controller 171 for operation of the relay station, are used to transmit and receive signal. The controller 171 includes a path/link cost management block 174 for measuring the received signal strength (RSSI) when the port received the signal).

Regarding Claim 6, Ramachandran teaches A signal relay method in a relay node, the signal relay method comprising: receiving a signal; measuring a received signal strength when the signal is received; determining a signal relay delay time (interpreted as propagation delay) in response to the received signal strength ([Para. 0102-0104] Fig. 17, when the relay station (RS) receives a pseudo random code from an advertising RS, the relay station measures Received Signal Strength Indication (RSSI) including SINR, and measures the propagation delay (i.e., signal relay delay time) to possible next-hop candidates in response to the received signal based on the RSSI including SINR).
Ramachandran does not disclose transmitting the signal to another node after the signal relay delay time has elapsed after the signal is received.
Amnon teaches transmitting the signal to another node after the signal relay delay time has elapsed after the signal is received ([Col. 9, Ln. 33-53] Any type of voltage which is indicative of the signal strength may be employed to the relay control  The higher the anode voltage, the faster will be rate of charge of the capacitor and the shorter will be the time delay before the diode 132 will conduct.” [Col. 9, Ln. 33-38] Thus, “The time delay elapsing before the relay 178 is actuated depends upon the strength of the incoming signal. The lower the level to which the input signal drops, the shorter will be the time delay.” Therefore, time delay circuit which may be employed with the relay control unit makes the signal relay delay time shorter as the received signal strength is weaker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from 

Regarding Claim 8, the combination of Ramachandran and Amnon, specifically, Ramachandran teaches wherein the received signal strength is obtained by measuring the signal when the relay node receives the signal. ([Para. 0102] upon the relay station 115-n receives an RS Advertisement and pseudo random code, the relay station measures Received Signal Strength Indication (RSSI) including SINR). 

Regarding Claim 11, Ramachandran teaches a transmission node that transmits a signal; a plurality of relay nodes that relay the signal to another node; and a receiving node as a destination of the signal ([Para. 0049-0052] Fig. 11, base station (BS) 105 transmits a metric on the downlink to relay stations (e.g., RS1), and the relay stations relay the metric further downstream to other relay stations (e.g., RS5), wherein the plurality of relay nodes determines a signal relay delay time (interpreted as propagation delay) according to a received signal strength when the signal is received ([Para. 0101-0102] the relay station 115-n upon receiving an RS Advertisement and a pseudo random code (signal), the relay station measures Received Signal Strength Indication (RSSI) including (SINR), and measures the propagation delay, which is according to the RS advertisement and pseudo random code when the signal is received).

Amnon teaches transmits the signal to another node after the signal relay delay time has elapsed from the signal is received ([Col. 9, Ln. 33-53] Any type of voltage which is indicative of the signal strength may be employed to the relay control unit to control a device which affects the transmission of a control signal from one of the fixed stations to other fixed stations within the system. The time delay elapsing before the relay 178 is actuated depends upon the strength of the incoming signal), and wherein the plurality of relay nodes makes the signal relay delay time shorter as the received signal strength is weaker ([Col. 8, Ln.11-53] recites “Figure 4 shows another type of time delay circuit which may be employed with the present invention. A signal representative of the carrier signal strength which may be a noise voltage, or any other suitable source of voltage”. ([Col. 9, Ln. 49-53] “Any type of voltage which is indicative of the signal strength may be employed to control a device which affects the transmission of a control signal from one of the fixed stations to other fixed stations within the system.” As shown in Figure 4, “The voltage output from the anode 118 is coupled to a relay 128 through a resistor 130 and a diode 132.” “When the input voltage drops to a level 142, the voltage at the anode 118 will rise. The rise in voltage at the anode is applied to the diode 132… The higher the anode voltage, the faster will be rate of charge of the capacitor and the shorter will be the time delay before the diode 132 will 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Ramachandran and Amnon to implement relay communication according to the signal strength to improve communication system without the necessity of costly antenna. 

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 8.

4.	Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Amnon as applied to claim 1 above, and further in view of Haruhiko Toyama (US 2016/0112449) hereinafter Toyama.

Regarding Claim 4, the combination of Ramachandran and Amnon does not disclose comprising a random number generation unit, wherein the signal relay delay time is added by a delay time based on a random number output from the random number generation unit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Ramachandran, Amnon and Toyama to implement relay communication to reduce the transmission delay and loss of communication packet. 

Regarding Claim 9, the combination of Ramachandran and Amnon does not disclose adding a delay time based on a random number to the signal relay delay time.
Toyama teaches adding a delay time based on a random number to the signal relay delay time. ([Para. 0022-0023, 0028] Fig. 3 shows the relay 102 includes a random-number generator 107. The transmission delay time is based on a generated random number generated by the random-number generator 107 into a transmission delay time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Ramachandran, Amnon and Toyama to implement relay communication to reduce the transmission delay and loss of communication packet. 
Regarding Claim 14, the combination of Ramachandran and Amnon does not disclose a random number generator, wherein the signal relay delay time is added by a delay time based on a random number output from the random number generation unit.
Toyama teaches a random number generator, wherein the signal relay delay time is added by a delay time based on a random number output from the random number generation unit ([Para. 0022-0023, 0028] Fig. 3 shows the relay 102 includes a random-number generator 107. The transmission delay time is based on a generated random number generated by the random-number generator 107 into a transmission delay time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Ramachandran, Amnon and Toyama to implement relay communication to reduce the transmission delay and loss of communication packet. 

5.	Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Amnon as applied to claim 1 above, and further in view of Jonsson et al., (US 2020/0228260) hereinafter Jonsson.

Regarding Claim 5, the combination of Ramachandran and Amnon does not disclose wherein the signal is discarded if a same signal as the signal has been received from another node before the relay node receives the signal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Ramachandran, Amnon and Jonsson to implement relay communication to discard the redundant message to improve the buffer handling.

Regarding Claim 10, the combination of Ramachandran and Amnon does not disclose wherein the signal is discarded if a same signal as the signal is received from another node before receiving the signal.
Jonsson teaches wherein the signal is discarded if a same signal as the signal is received from another node before receiving the signal. ([0014, 0017, 0038, 0043, 0107] describes wireless devices such as base stations, UEs as relay stations [0051-0052] that discard the redundant message receive from other node before it is transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Ramachandran, Amnon and Jonsson to implement relay communication to discard the redundant message to improve the buffer handling.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160301509, Narasimha et al., disclose Determining a priority order based on uplink transmission parameters.
 US 8391870, Singh et al., disclose Wireless handoffs based upon past handoff metrics.
US 20210352683, Han et al., disclose Data transmission method and terminal device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413